Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-19,21-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zasypkin(US 2009/0104330) in view of GB 1058826.

	Regarding claims 14,19,21, Zasypkin teaches mixing sodium chloride with potassium chloride and taste enhancer compositions such as yeast, amino acids, and organic acids such as citric, malic, or lactic acid to form a low sodium salty taste composition(paragraph 37). Zasypkin further teaches compacting the particle mixture and further milling(crushing) to size of 20 to 60 mesh to form a dry composition(840-250 microns)(paragraphs 69 and 70, claim 16). Larger particles of 0.5 to 3mm can also be present in certain applications(paragraph 69). Zasypkin does not specifically teach that the particle range is the D50 average particle size of the product. However, if the particles are all somewhere in the entire range of 250-840 microns, the D50 particle size would have to fall somewhere in this range. Since 250-840 microns is fully within the final particle size of 50 micrometers to 10mm as claimed, Zasypkin meets this claim limitation. 
Zasypkin does not specifically teach that the compacting step and crushing step are done under dry conditions. In the examples, all the compositions are dry blended without water and the final composition is intended to be in dry form. Therefore, it would have been obvious to do the compacting and crushing step under dry conditions.
Zasypkin teaches that the particles of the low sodium salt product have an internal structure of aggregates of smaller particles. Zasypkin teaches that end particles that are too small can cause segregation, dusting, and electrostatic attraction in processing and should be avoided(paragraph 50). Also, Zasypkin teaches the starting materials as dry powders(paragraph 52). Therefore, one of ordinary skill in the art would expect that starting sodium chloride containing particles in powder form would be smaller than the aggregated end particles. In the alternative, it would have been obvious to make the end particles of the low sodium salt product larger than the sodium chloride containing starting materials in order to prevent dusting, segregation, and electrostatic attraction as disclosed in Zasypkin. 
	Zasypkin teaches the starting materials as dry powders which would be smaller than the agglomerated end particles but does not specifically teach that the sodium containing material is of a particle size that is between 1,000 times smaller and 3 times smaller than the size of the low sodium salt product. Zasypkin is also silent on the pressure of the compacting step.
However, GB ‘826 teaches a salt composition comprising sodium chloride and other additives(composition D). The initial sodium chloride particles had a size of 76.2% being between 50 and 100 mesh(297 to 149 microns)(Table D II). Since a majority of the particles have a particle size of this range, one would expect that the D50 of the initial NaCl particle would be within this same range. GB '826 teaches compacting the NaCl and other additives at a pressure of 7200 lbs(50MPa), 13,500lbs(93MPa) or 9000lbs(62MPa)(Table D V). The compacted product was then ground to a coarser mesh than the starting materials. GB ‘826 teaches a final particle size between 16 and 100 mesh(1190 to 149 microns)(col 16, line 18-30). Therefore, the sodium chloride containing starting material particles are 1 to 8 times smaller than the size of the final product. 
GB ‘826 teaches that disclosed method yields an end product that is free-flowing, non-caking, and uniform in composition that does not display dusting(col 2, line 27-46). It would have been obvious to use a starting particle size for the sodium chloride and potassium chloride containing particles of Zasypkin that is 1 to 8 times smaller than the low sodium salt end product and a compacting pressure of 50 MPa since this method produces a free-flowing, non-caking, uniform in composition that does not display dusting.	
Zasypkin teaches that the product is intended to be a homogenous blend of different particles(paragraph 50). Therefore, it would have been obvious to have the taste enhancer particles be the same size or 1 times the particle size of the sodium chloride containing material in order to form a homogenous composition.
Regarding claim 15, Zasypkin teaches that the low sodium salt product comprises 1 to 95% sodium chloride and 0 to 90% potassium chloride(paragraph 37). Therefore, the weight ratio of Na to K is 1:90 to 95:0.
Regarding claim 16, Zasypkin teaches sieving the particles in order to achieve the desired particle size for the low sodium salt product(paragraph 69). Zapyskin also teaches that too fine particles are to be avoided in order to prevent dusting but does not specifically teach that too fine particles are recycled. However, GB '826 teaches sieving the end particles of the sodium chloride and additive composition and then further recycling particles that are too fine for the end product(composition D). It would have been obvious to one of ordinary skill in the art at the time of the invention to recycle particles in Zapyskin that are too small for the final product as taught in GB ‘826 since Zapyskin teaches that particles that are too fine cause problems with dusting. 
Regarding claim 17, Zasypkin teaches that additives such as sweeteners, flavors, and emulsifiers(paragraphs 62-65). Zasypkin teaches that the components of the low sodium salt composition can be agglomerated by a coating process but does not specifically teach that the additives are sprayed on. However, it would have been obvious to spray the additives such as sweeteners and flavors onto the low sodium composition of Zapyskin since spraying is a known way of coating additives onto food compositions. 
	Regarding claim 18, Zasypkin teaches that the low sodium salt product can be included in human food products(paragraph 48).
Regarding claims 22,25,26 Zasypkin teaches a process for preparing a low sodium salt product, the process comprising
a)mixing sodium chloride with potassium chloride to product a sodium-chloride containing material(paragraph 37) 
b) Mixing the sodium chloride containing material with a taste enhancer composition such as yeast extract to form a particle mixture(paragraph 37). 
c)Compacting the particle mixture and further milling(crushing) to size of 20 to 60 mesh(840-250 microns) to form a dry composition(paragraphs 69 and 70, claim 16). Larger particles of 0.5 to 3mm can also be present in certain applications(paragraph 69). 
D) Crushing to a size of size of 20 to 60 mesh(840-250 microns) to form a dry composition. Zasypkin does not specifically teach that the particle range is the d50 average particle size of the product. However, the disclosed range of 250 to 840 micrometers renders obvious all particle sizes in that range, including the claimed range of 396 to 455 micrometers. See MPEP 2144.05. Therefore, it would have been obvious to have the low sodium salt product have an average particle size d50 of 396 to 455 micrometers, since it is well within the scope of Zasypkin. 
Zasypkin does not specifically teach that the compacting step and crushing step are done under dry conditions. In the examples, all the compositions are dry blended without water and the final composition is intended to be in dry form. Therefore, it would have been obvious to do the compacting and crushing step under dry conditions.
Zasypkin does not specifically teach the pressure of the compacting step. However, GB ‘826 teaches a salt composition comprising sodium chloride and other additives(composition D). GB '826 teaches compacting the NaCl and other additives at a pressure of 7200 lbs(50MPa), 13,500lbs(93MPa) or 9000lbs(62MPa)(Table D V). 
GB ‘826 teaches that disclosed method yields an end product that is free-flowing, non-caking, and uniform in composition that does not display dusting(col 2, line 27-46). It would have been obvious to use a compacting pressure of 50 MPa since this method produces a free-flowing, non-caking, uniform in composition that does not display dusting.	
Zasypkin is silent on the average particle size of the sodium-chloride containing material. However, Zasypkin teaches that the particles of the low sodium salt product have an internal structure of aggregates of smaller, submicron particles. Zasypkin teaches that end particles that are too small can cause segregation, dusting, and electrostatic attraction in processing and should be avoided(paragraph 50). Also, Zasypkin teaches the starting materials as dry powders(paragraph 52). Therefore, one of ordinary skill in the art would expect that the starting sodium chloride containing particles in powder form would be smaller than the aggregated end particles. Specifically, Zasypkin teaches that the crushed low sodium salt end product has a particle size of 20 to 60 mesh(840-250 micrometers)(paragraphs 69 and 70). Therefore, the smaller starting particles would be expected to have an average particle size d50 of less than 840 micrometers, which overlaps the claimed range of 36 to 69 micrometers and renders it obvious. 
In the alternative, it would have been obvious to make the end particles of the low sodium salt product larger than the sodium chloride containing starting materials in order to prevent dusting, segregation, and electrostatic attraction as disclosed in Zasypkin. 
As such, the applicant has not shown anything unexpected about the particle size of the sodium chloride containing starting materials. The applicant argues that the size is important to produce a homogenous product with the components easily mixed throughout. However, Zasypkin already teaches that the low sodium salt product is homogeneous(paragraph 50), thus rendering this property as expected. 
Zaspkin does not specifically teach that the taste enhancer has an average particle size that is between 0.5 and 2.0 times the average particle size of the sodium chloride-containing material. However, Zasypkin teaches that the product is intended to be a homogenous blend of different particles(paragraph 50). Therefore, it would have been obvious to have the taste enhancer particles be the same size or 1 times the particle size of the sodium chloride containing material in order to form a homogenous composition.
Regarding claim 23, Zasypkin is silent on the average particle size of the sodium chloride and potassium chloride starting materials. However, Zasypkin teaches that the particles of the low sodium salt product have an internal structure of aggregates of smaller, submicron particles. Zasypkin teaches that end particles that are too small can cause segregation, dusting, and electrostatic attraction in processing and should be avoided(paragraph 50). Also, Zasypkin teaches the starting materials as dry powders(paragraph 52). Therefore, one of ordinary skill in the art would expect that the starting sodium chloride containing particles in powder form would be smaller than the aggregated end particles. Specifically, Zasypkin teaches that the crushed low sodium salt end product has a particle size of 20 to 60 mesh(840-250 micrometers)(paragraphs 69 and 70). Therefore, it would have been obvious to use sodium-chloride starting material with an average particle size d50 of less than 840 micrometers, which overlaps the claimed ranges of 59 to 69 micrometers for the sodium chloride and 36 to 58 micrometers for the potassium chloride and renders them obvious. 
Regarding claim 24, Zasypkin is silent on the particle size of the taste enhancer. However, as stated above, it would have been obvious to have the sodium chloride and potassium chloride be in the claimed ranges of 59 to 69 micrometers and 36 to 58 micrometers. Zasypkin also teaches that the product is intended to be a homogenous blend of different particles(paragraph 50). Therefore, it would have been obvious to have the taste enhancer particles be the same size or 1 times the particle size of the sodium chloride and potassium chloride particles in order to form a homogenous composition, thus reasonably being a size of 58 microns. 


Claims 20,27-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zasypkin(US 2009/0104330) in view of GB 1058826 further in view of Berglund(US 5897908).
Regarding claims 20,27, Zasypkin does not specifically teach that the taste enhancer is succinic acid. However, Berglund teaches a sodium chloride substitute comprising lysine monohydrochloride, potassium chloride, and succinic acid. Berglund teaches that the lysine and the succinic acid function to mask the bitter taste of the potassium chloride(abstract). It would have been obvious to include succinic acid in the low sodium composition of Zasypkin because Berglund teaches that succinic acid can help mask the bitter taste of potassium chloride. 
Regarding claim 28, Zaskpkin teaches mixing sodium chloride, potassium chloride, and additive such yeast extract, compacting the mixture and then crushing to form a low sodium salt product(paragraphs 37-42, 69). Zasypkin teaches that the crushed low sodium salt product has a particle size of 20 to 60 mesh(840-250 micrometers)(paragraphs 69 and 70).
Zasypkin does not specifically teach that the taste enhancer is succinic acid. However, Berglund teaches a sodium chloride substitute comprising lysine monohydrochloride, potassium chloride, and succinic acid. Berglund teaches that the lysine and the succinic acid function to mask the bitter taste of the potassium chloride(abstract). It would have been obvious to include succinic acid in the low sodium composition of Zasypkin because Berglund teaches that succinic acid can help mask the bitter taste of potassium chloride.
Zasypkin does not specifically teach that the particle range is the d50 average particle size of the product. However, the disclosed range of 250 to 840 micrometers renders obvious all particle sizes in that range, including the claimed size of 396 micrometers. See MPEP 2144.05. Therefore, it would have been obvious to have the low sodium salt product have an average particle size d50 of 396 micrometers, since it is well within the scope of Zasypkin.
Zasypkin does not specifically teach the pressure of the compacting step. However, GB ‘826 teaches a salt composition comprising sodium chloride and other additives(composition D). GB '826 teaches compacting the NaCl and other additives at a pressure of 7200 lbs(50MPa), 13,500lbs(93MPa) or 14,400lbs(99.2)(Table D V). 
GB ‘826 teaches that disclosed method yields an end product that is free-flowing, non-caking, and uniform in composition that does not display dusting(col 2, line 27-46). It would have been obvious to use a compacting pressure of 100 MPa(about 99.2 as taught in GB) since this method produces a free-flowing, non-caking, uniform in composition that does not display dusting.	
Zasypkin is silent on the average particle size of the sodium-chloride containing material. However, Zasypkin teaches that the particles of the low sodium salt product have an internal structure of aggregates of smaller, submicron particles. Zasypkin teaches that end particles that are too small can cause segregation, dusting, and electrostatic attraction in processing and should be avoided(paragraph 50). Also, Zasypkin teaches the starting materials as dry powders(paragraph 52). Therefore, one of ordinary skill in the art would expect that the starting sodium chloride containing particles in powder form would be smaller than the aggregated end particles. Specifically, Zasypkin teaches that the crushed low sodium salt end product has a particle size of 20 to 60 mesh(840-250 micrometers)(paragraphs 69 and 70). Therefore, it would have been obvious to use sodium-chloride starting material with a size of less than 840 micrometers, which overlaps the claimed values of 59 micrometers for the sodium chloride and 36 micrometers for the potassium chloride and renders them obvious. 
In the alternative, it would have been obvious to make the end particles of the low sodium salt product larger than the sodium chloride containing starting materials in order to prevent dusting, segregation, and electrostatic attraction as disclosed in Zasypkin. 
As such, the applicant has not shown anything unexpected about the particle size of the sodium chloride containing starting materials. The applicant argues that the size is important to produce a homogenous product with the components easily mixed throughout. However, Zasypkin already teaches that the low sodium salt product is homogeneous(paragraph 50), thus rendering this property as expected. 
Zaspkin and Berglund is silent on the size of the succinic acid and yeast extract. However, Zasypkin teaches that the product is intended to be a homogenous blend of different particles(paragraph 50). Therefore, it would have been obvious to have the taste enhancer particles be the same size of the sodium chloride containing material in order to form a homogenous composition. If one were to have the sodium chloride be 59 micrometers as claimed, it would have been obvious to use succinic acid and yeast extract of similar size, e.g. 58 micrometers as claimed. 
Regarding claim  29, Zasypkin teaches sieving the crushed salt product in order to arrive at the desired particle size(paragraph 69).
Regarding claim 30, Zaspkyin teaches only the claimed steps A-D with additional sieving if needed(paragraph 69). Therefore, the method of Zaspkin consists of the recited steps in claim 48. 



Claims 31-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zasypkin(US 2009/0104330) in view of GB 1058826 further in view of Adkins(US 2009/0297631).
Regarding claim 31, Zaskpkin teaches mixing sodium chloride, potassium chloride, and additive such yeast extract, compacting the mixture and then crushing to form a low sodium salt product. Zasypkin teaches that the crushed low sodium salt product has a particle size of 20 to 60 mesh(840-250 micrometers)(paragraphs 69 and 70), which renders obvious the claimed average particle size of 396 micrometers. 
 Zasypkin does not specifically teach the pressure of the compacting step. Zasypkin does not specifically teach the pressure of the compacting step. However, GB ‘826 teaches a salt composition comprising sodium chloride and other additives(composition D). GB '826 teaches compacting the NaCl and other additives at a pressure of 7200 lbs(50MPa), 13,500lbs(93MPa) or 14,400lbs(99.2)(Table D V). 
GB ‘826 teaches that disclosed method yields an end product that is free-flowing, non-caking, and uniform in composition that does not display dusting(col 2, line 27-46). It would have been obvious to use a compacting pressure of 50 MPa since this method produces a free-flowing, non-caking, uniform in composition that does not display dusting.	
Zasypkin is silent on the average particle size of the sodium-chloride containing material. However, Zasypkin teaches that the particles of the low sodium salt product have an internal structure of aggregates of smaller, submicron particles. Zasypkin teaches that end particles that are too small can cause segregation, dusting, and electrostatic attraction in processing and should be avoided(paragraph 50). Also, Zasypkin teaches the starting materials as dry powders(paragraph 52). Therefore, one of ordinary skill in the art would expect that starting sodium chloride containing particles in powder form would be smaller than the aggregated end particles. Specifically, Zasypkin teaches that the crushed low sodium salt end product has a particle size of 20 to 60 mesh(840-250 micrometers)(paragraphs 69 and 70). Therefore, it would have been obvious to use sodium-chloride starting material with a size of less than 840 micrometers, which overlaps the claimed values of 69 micrometers for the sodium chloride and 58 micrometers for the potassium chloride and renders them obvious. 
In the alternative, it would have been obvious to make the end particles of the low sodium salt product larger than the sodium chloride containing starting materials in order to prevent dusting, segregation, and electrostatic attraction as disclosed in Zasypkin. 
As such, the applicant has not shown anything unexpected about the particle size of the sodium chloride containing starting materials. The applicant argues that the sodium chloride containing material size is important to produce a homogenous product with the components easily mixed throughout. However, Zasypkin already teaches that the low sodium salt product is homogeneous(paragraph 50), thus rendering this property as expected. 
Zaspkin is silent on the size of the yeast extract. However, Zasypkin teaches that the product is intended to be a homogenous blend of different particles(paragraph 50). Therefore, it would have been obvious to have the taste enhancer particles be the same size of the sodium chloride containing material in order to form a homogenous composition. If one were to have the potassium chloride be 58 micrometers as claimed, it would have been obvious to use succinic acid and yeast extract of similar size, e.g. 58 micrometers as claimed. 
Zasypkin does not specifically teach using a merz toothed roller crusher and a merz smooth roller crusher with the claimed diameter, distance, and roll speed as claimed. However, Adkins teaches a method of forming a salt composition by mixing salt and an ingredient, pressing the salt and ingredient together to form an agglomerated composition, and comminuting the agglomerated composition to form a substantially uniform blend of salt(abstract). Adkins teaches that the comminuting step can be done by roller mill(paragraph 19). It would have been obvious to do the crushing step of Zasypkin with a roller mill as taught in Adkins since this is a conventional method of comminuting agglomerated salt composition to the desired size. It would have been obvious to use any conventional roller such as a merz smooth roller and a merz toothed roller as claimed in order to achieve the appropriate size. As such, it would have been also obvious to adjust the roll speed, diameter, and roll distance since these are conventional parameters that are well within the realm of one of ordinary skill in the art. 
Regarding claim 32, Zasypkin teaches sieving the crushed salt product in order to arrive at the desired particle size(paragraph 69).
Regarding claim 33, Zaspkyin teaches only the claimed steps A-D with additional sieving if needed(paragraph 69). Therefore, the method of Zaspkin consists of the recited steps in claim 51. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791